Citation Nr: 1739964	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-12 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The January 2011 Board decision that denied service connection for tinnitus is final. 

2.  Evidence received since the January 2011 Board decision, while new, is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.

3.  The Veteran's hearing loss disability was not present in service or for many years thereafter and is not shown to be etiologically related to active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2016).

2.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in September 2011.  A statement of the case was issued in March 2013. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and a VA examination and opinion report was obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim for service connection for tinnitus was originally denied in April 2009.  The Veteran appealed to the Board. 

In January 2011 the Board issued a decision denying the claim for service connection for tinnitus based on a determination that the evidence of record showed that initial onset of tinnitus was many years after service discharge, and the Veteran's tinnitus was not due to service.  As the Veteran did not appeal the Board's decision or request reconsideration, the Board's January 2011 decision is final.  38 C.F.R. § 20.1100 (2016).

When the Board decided its January 2011 decision, the claims folder contained the Veteran's service treatment records, including his August 1972 separation examination report, which did not contain any complaints, findings, or diagnosis of a hearing loss or tinnitus.
Also of record were post-service treatment records that initially documented tinnitus during a VA evaluation in July 2009.  At that time he reported a 9 to10 year history of bilateral tinnitus.  He noted excessive noise exposure from artillery noise in service, and endorsed a history of occupational noise exposure from factory work for 25 years.  The examiner diagnosed mild bilateral sensorineural hearing loss with good speech recognition scores.  The examiner concluded that, because the Veteran had worked in a factory for 25 years after service and did not begin having a problem with tinnitus until over 25 years after discharge, it was more likely than not that his tinnitus was due to noise exposure as a civilian and not to noise exposure in service. 

Finally, the record contained statements and testimony from the Veteran at a Board videoconference hearing in August 2010, asserting that he was exposed to acoustic trauma in service, without hearing protection, and that he started noticing tinnitus approximately 19 years earlier.

The evidence received since the prior final denial includes VA treatment records that document ongoing complaints of, and treatment for hearing problems and tinnitus associated with hearing loss, along with a history of noise exposure in and out of the service.  The record also contains an October 2011 VA audio examination report that recorded diagnoses of bilateral hearing loss and tinnitus.  The examiner noted a history of in-service noise exposure, as well as occupational noise exposure.  The Veteran reported that his tinnitus was first noticed some time in the 1990s and had gotten progressively worsened.  The examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  The examiner determined that neither hearing loss nor tinnitus was at least as likely as not due to military service.

Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, none of the evidence suggests that tinnitus, initially noted more than one year after discharge from service, is related to service or a service-connected disorder.  On the contrary, the opinion of record weighs against the claim. 

The Board has also considered the Veteran's own lay statements and testimony associating his tinnitus to noise exposure in service, including a December 2011 statement wherein he reported that his only exposure to excessive noise was during combat for 60 days.  However, the lay statements are simply a reiteration of his previously considered general assertions of service connection.  Even assuming their credibility for new and material evidence analysis, the statements are cumulative and cannot be considered new and material evidence.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for tinnitus, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  However, the reduced evidentiary burden of 38 U.S.C.A. § 1154(b) applies only to the question of service incurrence and not to the question of a nexus to service.  See Libertine, supra.  Section 1154(b) does not establish service connection for a combat veteran.  Instead, section 1154(b) aids a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran still must establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
"[W]hen audiometric test results at a veteran's separation from service do not    meet the regulatory requirements for establishing a disability at that time, he or    she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service."   See Hensley, 5 Vet. App. at 160.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that his current hearing loss is etiologically related to service.  Essentially he contends that he developed hearing loss related to incidents of excessive noise exposure from explosives, artillery fire, bombs and rocket fire, without hearing protection, while stationed in the Republic of Vietnam.  As such exposure is consistent with the circumstances of the Veteran's service, the element of in-service injury, in the form of acoustic trauma, is met.

Service treatment records document no complaint, finding, or diagnosis pertinent to the Veteran's ears or hearing loss.  On enlistment examination in March 1968, an audiogram recorded the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz were -5, -5, -5, and -5, in the right ear; and -5, -5, -10, and 0 in the left ear.  The Puretone threshold at the 3000 Hertz level was not tested.  On separation from service in August 1972, the Veteran's ears were clinically evaluated as normal.  An audiogram recorded the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 5, 5, 10, and 10, in the right ear; and 10, 15, 5, 10, and 15 in the left ear. 

After service, on VA examination in July 2009 the Veteran reported exposure to artillery noise without hearing protection during service, as well as occupational noise exposure from factory work for 25 years.  The puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz were 30, 35, 25, 25, and 30 in the right ear; and 25, 25, 30, 25, and 30 in the left ear.  Speech recognition scores were 80 on the right and 88 on the left.

Thereafter, on VA examination in October 2011 the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz were 30, 35, 30, 30, and 25 in the right ear; and 25, 30, 30, 25, and 25 in the left ear.  Speech discrimination was 88 percent on the right and 84 percent on the left.  The examiner diagnosed sensorineural hearing loss, bilaterally. 

The competent evidence fails to show a hearing loss disability in service or within one year of discharge therefrom, therefore, competent evidence linking the current right hearing loss disability with service is required to establish service connection.  On this question, the weight of the probative evidence is against the claim.  

In this regard, the VA examiner in October 2011 diagnosed sensorineural hearing loss and opined that it was less likely than not that the Veteran's hearing loss was caused by or the result of his in-service noise exposure.  The examiner based the opinion on review of the evidence of record, which failed to document hearing problems in service or for many years thereafter.  In this regard, the examiner noted that the Veteran's separation examination showed normal hearing.  Additionally comparison of the Veteran's entrance and separation audiograms revealed no significant puretone threshold shifts.  Therefore, the examiner reiterated that the Veteran's current hearing loss was not a result of his military service, particularly in light of the Veteran's history of civilian occupational noise exposure, with onset of tinnitus in the 1990's.  

The Board assigns greatest weight to the opinion of the VA audiologist in 2011.  The opinion was provided following review of the claims file and examination of the Veteran, considered the Veteran's contentions, and provided an adequate rationale for the conclusions reached.  The clinician explained why the current bilateral hearing loss was not related to service.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  Accordingly, it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Significantly, there is no competent medical evidence that contradicts the VA audiologist's opinion.  

While the Veteran sincerely believes he suffers from bilateral hearing loss due to excessive noise in service and he is competent to describe symptoms of hearing problems, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of hearing loss are matters that require medical expertise to determine.  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, the Board finds that the weight of the evidence is against a finding that the Veteran's currently diagnosed hearing loss arose in service.  Moreover, sensorineural hearing loss was not shown within one year following discharge from service, and the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).

Therefore, the Board finds that the preponderance of evidence is against a finding of service connection for right or left ear hearing loss.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The claim for service connection for tinnitus is not reopened, and the appeal is denied.

Service connection for bilateral hearing loss is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


